Luke, J.
1. Under the particular facts of the ease the admission of evidence as complained of in the motion for a new trial was not error.
2. There was some evidence which authorized the verdict, and, the finding of the jury having met with the approval of the trial judge, this court is powerless to interfere with the judgment overruling the motion for a new trial. The facts of the instant ease distinguish it from that of Sanders v. State, 24 Ga. App. 329 (100 S. E. 784), relied upon by counsel for plaintiff in error.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.

H. H. Anderson, for plaintiff in error.
J. M. Lang, solicitor-general, contra.